LEIBSON, Justice,
dissenting.
Respectfully, I dissent. The Majority Opinion errs for two critical reasons: (1) It is squarely in conflict with the statutory language in the Motor Vehicle Reparations Act (MVRA), KRS 304.39-010-304.39-340. (2) It is squarely in conflict with our recent, unanimous decision in Bailey v. Reeves, Ky., 662 S.W.2d 832 (1984).
Carolyn Hurley did not “remove herself from the application” of the Motor Vehicle Reparations Act when she executed a Rejection Form refusing coverage for no-fault benefits. On the contrary, the MVRA applies alike to everyone who uses a motor vehicle on the public roads in Kentucky. The Act provides, in no uncertain terms, that “any person” who “uses a motor vehicle on the public roadways of this Commonwealth” is, “as a condition of such ... use,” “deemed to have accepted the provisions of this subtitle (the MVRA).” KRS 304.39-060(1). This can only mean every “person” and all “provisions.”
One among the provisions of this subtitle is KRS 304.39-230(6), which provides in pertinent part that “[a]n action for tort liability not abolished by KRS 304.39-060, may be commenced not later than two (2) years after the injury.” (Emphasis added). “An action for tort liability” is “not abolished by KRS 304.39-060” except when it meets certain specified criteria. Under § 39.060 an “action for tort liability” is “abolished” when, and only when, it is an action brought by or on behalf of a person who has not exercised his right to reject no-fault coverage (a) to recover for items of damages covered by “basic reparation benefits [KRS 304.39-060(2)(a) ]” or (b) to recover for “noneconomic detriment” (further defined as “damages in tort for pain, suffering, mental anguish and inconvenience”), caused by an injury which fails to exceed the threshold [KRS 304.39-060(2)(b) ].
No other aspect of “tort liability” is “abolished” by KRS 304.39-060. Thus the two-year statute of limitations provided in KRS 304.39-230(6) applies perforce to all other motor vehicle accident victims, including Carolyn Hurley. Her cause of action has not been “abolished” by KRS 304.39-060.
The Court of Appeals, and now our Court, has elected to rewrite the MVRA, at least insofar as the statute of limitations provision is concerned, to provide that when a person exercises the statutory right to reject coverage for basic reparations benefits (BRB coverage), she has “voluntarily removed herself from the application and coverage of the Act.” Slip op., p. 2. It could be said with equal force (and equal absurdity) that a person who signs a no-fault coverage rejection form is removed from the compulsory liability insurance provision of the Act (KRS 304.39-110) or the right to obtain underinsured motorist coverage provided for in the Act (KRS 304.-39-320). Obviously, such is not the case.
In KRS 304.39-060 the Act specifies that the only effect of filing the Rejection Form (provided for in 304.39-060(4)-(6)) is: (1) “full retention by the individual of his tort rights and his tort liabilities [.060(7) ]” and (2) “[n]o person who has rejected the tort limitations under this section ... may collect basic reparations benefits [.060(8)].”
The car owner who elects to reject no-fault benefits and retain unrestricted tort rights for himself and his family is still required by the Act to pay for and provide basic reparation benefits for other passengers in his car. KRS 304.39-080(5). Thus, the consequences of signing the Rejection Form are strictly limited to those expressly specified, which does not include giving up the two-year statute of limitations mandated for all motor vehicle accident victims by § 304.39-230(6).
Simply stated, the effect of filing the form rejecting BRB coverage is limited to what is provided by the terms of the Act, no more and no less. The majority opinion *228changes the statutory language in the MVRA from what it says to what a majority of this Court believes that the Act should say. As stated by Wilhoit, J., in dissent to the Court of Appeals’ Opinion in this case, an opinion which the majority of our Court has now mistakenly embraced as its own, this “effort to amend the statute to say what the majority believes it should say is beyond our authority.”
It is this Court, not the General Assembly, that has decided that the two-year statute of limitations for motor vehicle accident victims provided by the MVRA should not apply to those persons who sign the Rejection Form electing to reject coverage for BRB benefits and retain the right to sue the tortfeasor without limitations. Such persons are exercising their statutory right to reject BRB coverage. The majority opinion does not, and cannot, point to any provision in the Act to justify their decision that the two-year statute of limitations does not apply to such persons. We baldly announce that “Hurley rejected no-fault benefits and therefore voluntarily removed herself from the application and coverage of the Act,” that “[i]t would be patently unfair to allow the claimant to reject the burdens of the no-fault acts (sic.) threshold but at the same time retain the benefits of the act, a longer statute of limitations.”
The Act says no such thing in any of its provisions. It is the majority of this Court, not the General Assembly, who has decided that those persons who elect to reject BRB coverage and retain their right to sue in tort without limitations should be denied the two-year statute of limitations, punished for electing the option which the statute provides without penalty.
As stated at the outset, the Majority Opinion in the present case is also squarely in conflict with our recent, unanimous decision in Bailey v. Reeves, Ky., 662 S.W.2d 832 (1984).
In Bailey, we held:
“[T]he-literal language of the MVRA extends the statute of limitations to two years for actions ‘with respect to accidents occurring in this Commonwealth and arising from the ownership, maintenance or use of a motor vehicle,’ when not ‘abolished’ by the Act.” 662 S.W.2d at 833.
Carolyn Hurley’s cause of action fits within this decision. Yet we hold that the two-year statute of limitations provided in the Act does not apply to her.
In Bailey we state:
“[W]e are required to give the words of the statute written by the legislature their plain meaning. To do so restricts us from adding restrictive language to KRS 304.39-230(6) where it does not now exist.” 662 S.W.2d at 834.
In the present opinion we add “restrictive language to KRS 304.39-230(6) where it does not now exist.”
Our decision in Bailey v. Reeves, supra, recognizes that “[t]he purview of the Act is motor vehicle accident victims.” Here we hold Carolyn Hurley, who was a motor vehicle accident victim, is not within the “purview of the Act.”
Bailey v. Reeves, supra, was cited and followed in Goodin v. Overnight Transp. Co., Ky., 701 S.W.2d 131 (1985). In Goo-din, the claimant was injured while unloading a trailer attached to a parked truck when he stepped through a hole in the trailer bed. The activity of “loading and unloading” while “occupying” a vehicle is included within the term “use of a motor vehicle” as defined in the MVRA. KRS 304.39-020(6). Therefore, the two-year statute of limitations prescribed in KRS 304.39-230(6) extended to this tort claim.
In Goodin, we stated:
“It is reasonable to assume that the legislature intended exactly what it said when it made the two year statute for ‘an action for tort liability’ prescribed in KRS 304.39-230(6) part of the Motor Vehicle Reparations Act, that two years applies to all tort actions not abolished *229by the Act.” (Emphasis added). 701 S.W.2d at 133.1
The Goodin case is neither distinguished nor overruled by the present opinion. Longstanding, well recognized principles of opinion writing, of precedent and consistency, require dramatic and compelling reasons, fully explained, before discarding a precedent so recently announced.
The majority opinion is also contrary to Fann v. McGuffey, Ky., 534 S.W.2d 770 (1975), the landmark case deciding the constitutionality of the MVRA and interpreting its provisions. In Fann we interpreted the two-year statute of limitations provided by KRS 304.39-230(6) to apply to any “action for tort recovery not foreclosed by KRS 304.39-060.” (Emphasis added). 534 S.W.2d at 775. Carolyn Hurley’s cause of action in the present case is “not foreclosed by KRS 304.39-060.” If we intend to follow Fann v. McGuffey, supra, the two-year statute of limitations must necessarily apply. Again, if we propose not to follow Fann v. McGuffey, supra, we should say so and explain why.
The one-year personal injury statute of limitations, KRS 413.140(l)(a), which the Majority holds applicable in the present case, is a general statute of limitations “for an injury to the person of the plaintiff.” It does not speak to motor vehicle accidents, and, indeed, it is so old that it may well have pre-existed the advent of the automobile. KRS 304.39-230(6) is a specific statute of limitations, part of a comprehensive, integrated code (the MVRA) applicable to the rights and liabilities of motor vehicle accident victims. It is axiomatic that a specific statute preempts a general statute, that a later statute is given effect over an earlier statute, and that because statutes of limitations are in derogation of a presumptively valid claim, a longer period of limitations should prevail where two statutes are arguably applicable. All of these basic considerations have been disregarded by the Majority Opinion.
The Majority Opinion is fashioned entirely from the conclusion, arrived at intuitively, that to give the “words of the statute” their “literal meaning” would “lead to” an “absurd or unreasonable result.”2 Majority op., p. 226. The majority’s conclusion is purely subjective. It could be said with greater force that it is an “unreasonable result” to have two different statutes of limitations for persons injured in motor vehicle accidents since both classes of victims have claims equally valid under the law.
Indeed, § 59(5) of our Kentucky Constitution forbids special legislation establishing a different statute of limitations for a particular class of persons when the classification is arbitrary and without justification. Here it is our Court, not the legislature, establishing a seemingly arbitrary classification and a special statute of limitations. Regardless of whether a statute of limitations is enacted by the legislature or created by court interpretation, it should comply with § 59 of the Constitution.
In a companion case to the present one, which is to be rendered on the same date as the present case, styled Ashby v. Money, 717 S.W.2d 223, we have decided that the two-year statute of limitations applies to the tort claims of a nonresident injured in a motor vehicle accident on the highways of Kentucky who had not accepted coverage for no-fault (BRB) benefits, because she was never provided an affirmative opportunity to reject the limitations of her tort rights. We hold that she is covered by the Act, and by the two-year statute of limitations, as one who “uses a motor vehicle on the public roadways of this Commonwealth,” and, therefore, is “deemed to have accepted the provisions of [the MVRA].” KRS 304.39-060(1). There is no articulable distinction justifying application of the two-year statute of limitations in the Ashby *230case, and denying its application in the present case. In Ashby v. Money we hold that Bailey v. Reeves, supra, is dispositive. Bailey is equally dispositive in the present case. Ashby v. Money reaches a correct result, but for the reasons stated in this Dissenting Opinion.
The statute, KRS 304.39-230(6), applies to this case. Fann v. McGuffey, Bailey v. Reeves and Goodin v. Overnight Transp. Co., apply to this case. Thus, we should feel bound by both statute and precedent to apply the two-year statute of limitations to Carolyn Hurley’s claim.
Two different statutes of limitations for motor vehicle victims is contrary to statute, to case law and to common sense. This discriminates against those citizens who, acting in a perfectly lawful manner, elect to reject BRB coverage and retain their tort remedy without limitations.
GANT and VANCE, JJ., join in this dissenting opinion.

. ”[L]imited to accidents involving motor vehicles because it is part of the MVRA and not KRS Chapter 413, the general statute on Limitations of Actions.” Goodin, supra at 133, n. 3.


. The correct rule is: "We have a duty to accord to words of a statute their literal meaning unless to do so would lead to an absurd or wholly unreasonable conclusion.” Bailey v. Reeves, supra, 662 S.W.2d at 834. This is a much narrower rule than one permitting our Court to disregard statutory language because it is arguably unreasonable.